United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3789
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
David M. Defoor,                         *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: June 10, 2008
                                 Filed: August 1, 2008
                                  ___________

Before MELLOY, BEAM, and BENTON, Circuit Judges.
                           ___________

MELLOY, Circuit Judge.

       David Defoor appeals the sentence imposed after the district court1 found he
violated the terms of his supervised release. We affirm.

I.    Background

      Defoor pled guilty to being a felon in possession of a firearm, a violation of 18
U.S.C. § 922(g) and a Class C felony. See 18 U.S.C. § 3559 (defining a Class C

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
felony as an offense with a maximum term of imprisonment of “less than twenty-five
years but ten or more years”). The district court sentenced Defoor to 57 months of
imprisonment, to be followed by a three-year term of supervised release. Upon the
government’s motion, Defoor’s term of imprisonment was later reduced to 36 months,
but his term of supervised release remained unchanged.

       In July 2007, Defoor completed his 36 months of imprisonment and
commenced his three years on supervised release. In October 2007, the probation
office notified the court of various alleged violations of Defoor’s supervised release
conditions. The district court conducted a revocation hearing. At the revocation
hearing, Defoor admitted violating the terms of his supervised release by using
methamphetamine, but he denied other alleged violations. The government
introduced evidence in support of the other alleged violations, and the district court
concluded Defoor violated the terms of his supervised release by: (1) violating state
law by committing an aggravated assault against Aaron Hassen; (2) using
methamphetamine; (3) using alcohol in excess; (4) failing to report to his probation
officer as required; and (5) associating with a felon.

       Defoor does not appeal the court’s determination as to his violations. However,
we briefly summarize the facts of some of his violations to provide background for his
sentence, which Defoor does challenge. On October 18, 2007, Defoor stabbed Hassen
in the head with a kitchen knife with a five to six inch blade. The resulting six-inch
laceration ran from the top of Hassen’s head to the back of his ear and required staples
and stitches to close. Defoor stabbed Hassen, a felon, because Defoor suspected
Hassen of drinking his vodka.

       Based upon these violations, the district court revoked Defoor’s term of
supervised release. The court determined the assault constituted a grade A violation,
resulting in an advisory guidelines range of 18 to 24 months of imprisonment. See
U.S.S.G. §§ 7B1.1 & 7B1.4. The court sentenced Defoor to 24 months’

                                          -2-
imprisonment, to be followed by 12 months of supervised release. Defoor did not
object to the sentence.

II.   Discussion

       Defoor alleges the district court was not authorized to impose an additional 12
months of supervised release to follow his post-revocation term of imprisonment. He
further contends the new term of supervised release, if within the court’s statutory
authority, was unwarranted and in violation of 18 U.S.C. § 3553(a), particularly the
“parsimony” doctrine, which provides that the sentence imposed should be the least
severe sanction necessary to achieve the purpose of sentencing. We disagree.

       This court addressed whether an additional term of supervised release exceeds
the district court’s statutory authority in United States v. Walker, 513 F.3d 891 (8th
Cir. 2008), under facts identical to those presented here. Like Defoor, Walker was
sentenced to 24 months of imprisonment and a 12-month term of supervised release
when the district court revoked a term of supervised release imposed after he was
convicted of a Class C and D felony. Id. at 893. Walker claimed the additional term
of supervised release exceeded the punishment authorized by 18 U.S.C. § 3583, as
Defoor does. Id. The Walker court analyzed the applicable provisions of § 3583 and
concluded that the “sentence of 24 months of imprisonment plus a term of 12 months
of supervised release does not exceed the term of supervised release authorized by 18
U.S.C. § 3583.” Id. For the reasons set forth in Walker, we conclude the district court
did not exceed its statutory authority in sentencing Defoor.

       We interpret Defoor’s argument that the new term of supervised release was
unwarranted and inconsistent with 18 U.S.C. § 3553(a) as a challenge to the
reasonableness of the sentence. See United States v. Cotton, 399 F.3d 913, 916 (8th
Cir. 2005) (holding that the Booker “reasonableness” standard applies to revocation



                                         -3-
proceedings). We review the reasonableness of a sentence under a deferential abuse-
of-discretion standard. Gall v. United States, 128 S. Ct. 586, 597 (2007).

       We hold that the district court did not abuse its discretion in sentencing Defoor
to a 12-month term of supervised release, in addition to 24 months of imprisonment.
Defoor violated the terms of his supervised release just three months after his release
from prison. His violations included a serious act of violence. The district court
considered these circumstances, as well as the need to protect society, Defoor’s
criminal history, and Defoor’s need for medical help and counseling, in determining
his sentence. The resulting sentence was not unreasonable.

      We affirm the judgment of the district court.
                      ______________________________




                                          -4-